Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a receiver comprising a decoding unit for generating a plurality of candidate one bit and multi-bit error patterns to recover corrected codewords.

The prior art, and in particular Bechtel; Linda K. et al. (US 5010554 A), teach Apparatus for correcting block coded data received in the form of discrete symbols that may incorporate one or more errors comprising: analog-to-digital converting means (20) for converting said received symbols into hard bits corresponding to the received data and soft bits indicative of the proximity of said received symbol values to valid symbol values; syndrome calculating means (60) responsive to said hard bits for calculating the syndrome of each received coded block; reliability metric generating means responsive to said soft bits for generating a reliability metric for each received symbol; error pattern candidate retrieving means (90) responsive to said syndrome for identifying a plurality of error pattern candidates, each such candidate comprising one or more symbols for correction to produce a valid symbol block; and error correcting means responsive to said error pattern candidates and said reliability metrics for correcting the symbols of one of said identified error pattern candidates to produce the 

The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method comprising: at a data receiver: receiving a channel codeword from a data sender over a noisy data channel; generating a plurality of candidate error patterns, the plurality of candidate error patterns comprising a plurality of one-bit error patterns and a plurality of multiple-bit error patterns generated from the plurality of one-bit error patterns; evaluating the plurality of candidate error patterns for codebook membership, based on the channel codeword; and outputting an estimated codeword when a codebook membership constraint is satisfied for a given candidate error pattern.” as taught by claim 1. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 1.



Dependent claims 2-10 and 12-20 depend from respective independent claims 1 and 11; hence, are allowed since dependent claims inherit all the limitations of the claims from which they depend and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Cited Prior Arts
US 8281221 B2 is directed to using different error correction techniques for error correction of single bit error patterns and multibit error patterns; and, is a good teaching reference.

US 20110016371 A1 is directed to using different error correction techniques for error correction of single bit error patterns and multibit error patterns; and, is a good teaching reference.

US 20080148129 A1 is directed to the use of a lowest degree generator polynomial to construct error correction codes that target specific error patterns using the least amount of redundancy possible; and, is a good teaching reference.

US 5010554 A is directed to an Apparatus for correcting block coded data received in the form of discrete symbols that may incorporate one or more errors comprising: analog-to-digital converting means (20) for converting said received symbols into hard bits corresponding to the received data and soft bits indicative of the proximity of said received symbol values to valid symbol values; syndrome calculating means (60) responsive to said hard bits for calculating the syndrome of each received coded block; reliability metric generating means responsive to said soft bits for generating a reliability metric for each received symbol; error pattern candidate retrieving means (90) responsive to said syndrome for identifying a plurality of error pattern candidates, each such candidate comprising one or more symbols for correction to produce a valid 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112